DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 17, 18, 21, 22, 34, 35, 38, 39, 51, 52, 55, 56, and 68 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Fu et al. (US 2021/0152292, “Fu”).
Regarding claim 1, Fu discloses a method for performing hybrid automatic repeat request feedback (See ¶.43, transmitting HARQ-ACK feedback information), comprising: 
- adding or removing, by a terminal, hybrid automatic repeat request acknowledge (HARQ-ACK) of a semi-persistent scheduling physical downlink shared channel (SPS PDSCH) (See 310 fig.3, a UE determines the number of bits of HARQ-ACK information; See ¶.70, two bits of HARQ-ACK information are generated for each PDSCH of all cells; See ¶.72-73, the number of bits of the HARQ-ACK information may be determined through two manners as follows (the UE may determine to adopt SPS) release (hereinafter they are collectively referred to as downlink HARQ transmission), the UE needs to transmit an ACK (correctly receiving) bit or an NACK (incorrectly receiving or missing) bit to the base station through a corresponding uplink subframe, which are collectively referred to as an HARQ-ACK bit) in an HARQ-ACK codebook (See claim 16, HARQ-ACK codebook semi-statically) transmitted on a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) (See 340 fig.3 and claim 16, determining a HARQ-ACK codebook including at least one bit of HARQ-ACK information of the SPS PDSCH release or the PDSCH reception; and transmitting, to the base station, a physical uplink control channel (PUCCH) including the HARQ-ACK information, wherein the HARQ-ACK codebook is determined, for the SPS PDSCH release in case of the PDCCH indicating the SPS PDSCH release includes a counter downlink assignment index (DAI) field value of 1, or for the PDSCH reception in case of the PDSCH reception is scheduled by a PDCCH including a counter DAI field value of 1); and 
- transmitting, by the terminal, a processed HARQ-ACK codebook (See 340 fig.3 and claim 16, transmitting, to the base station, a physical uplink control channel codebook is determined).

Regarding claim 4, Fu discloses “the adding or removing, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook transmitted on the PUCCH or the PUSCH comprises one of the following schemes: scheme 1: adding or removing, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook according to HARQ-ACK timing of the SPS PDSCH (See ¶.68, In the case of Carrier Aggregation (CA), since HARQ-ACK information for PDSCHs of multiple downlink cells and multiple downlink time slots of each cell is transmitted on PUCCHs of one uplink time slot, downlink cells which transmit HARQ-ACK on PUCCHs of uplink time slots for a same cell are called a Cell Group (CG). The number of bits of HARQ-ACK information transmitted on PUCCHs of one uplink time slot needs to be determined, so that the understanding of the base station is consistent with the understanding of the UE); scheme 2: determining, by the terminal, according to whether a set of downlink transmission corresponding to time at which the HARQ-ACK codebook is transmitted comprises a transmission occasion of the SPS PDSCH, whether the HARQ-ACK of the SPS PDSCH is added by the terminal in the HARQ-ACK codebook, wherein the downlink transmission is the PDSCH or the PDCCH indicating downlink SPS release (See ¶.73, indicating the SPS release); scheme 3: adding, by the terminal, in the condition that SPS transmission is configured for the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook (See ¶.41, indicating semi-static Semi-Persistent Scheduling (SPS) release; and the transmitting unit is configured to transmit the HARQ-ACK information on the uplink subframe n according to the determined number of bits, the PUCCH resource, and the PUCCH power adjustment value; See claim 16, a HARQ-ACK codebook including at least one bit of the HARQ-ACK SPS PDSCH release in case of the PDCCH indicating the SPS PDSCH release includes a counter downlink assignment index (DAI) field value of 1).”

Regarding claim 5, Fu discloses “the adding, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook according to the HARQ-ACK timing of the SPS PDSCH comprises: adding, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook, in the condition that the terminal determines, according to the HARQ-ACK timing of the SPS PDSCH, that the HARQ-ACK of the SPS PDSCH and the HARQ-ACK codebook are transmitted at the same time (See ¶.47, the number of downlink time slots for each cell transmitting HARQ-ACK feedback information in a same uplink time slot); and/or the removing, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook transmitted on the PUCCH or the PUSCH according to the HARQ-ACK timing of the SPS PDSCH comprises: removing, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook, in the condition that the terminal determines, according to the HARQ-ACK timing of the SPS PDSCH, that the HARQ-ACK of the SPS PDSCH and the HARQ-ACK codebook are transmitted at different time (See ¶.47, the number of bits of HARQ-ACK feedback information corresponding to each downlink time slot; and calculating, based on the number of cells, the number of downlink time slots for each cell and the number of bits of HARQ-ACK feedback information corresponding to each downlink time slot, the number of bits of the HARQ-ACK feedback information for the subgroup); the determining, by the terminal, according to whether the set of downlink transmission corresponding to the time at which the HARQ-ACK codebook is transmitted comprises the transmission occasion of the SPS PDSCH, whether to add the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook comprises: adding, by the terminal, in the 

Regarding claim 17, Fu discloses “the adding or removing, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook comprises: adding or removing, by the terminal, X-bit HARQ-ACK of the SPS PDSCH at a predetermined position of the HARQ-ACK codebook, wherein X is the bit number of the HARQ-ACK corresponding to one SPS PDSCH, and is a positive integer (Fu, See ¶.41, a device for transmitting Hybrid Automatic Repeat request-Acknowledgment (HARQ-ACK) information, includes: a bit number determining unit, a resource determining unit, a power adjustment value determining unit, and a transmitting unit; wherein the bit number determining unit is configured to determine the number of bits of HARQ-ACK information transmitted on an uplink subframe n); or adding or removing, by the terminal, Y*X-bit HARQ-ACK of the SPS PDSCH or adding or removing Math i = 1 Y .Math. X i -bit HARQ-ACK of the SPS PDSCH at a predetermined position of the HARQ-ACK codebook, wherein X is the bit number of the HARQ-ACK corresponding to one SPS PDSCH, and is a value lager than or equal to 1, X.sub.i is the bit number of the HARQ-ACK corresponding to one SPS PDSCH among Y SPS PDSCHs, Y is the number of SPS PDSCHs for transmitting HARQ-ACK of the SPS PDSCH and the HARQ-ACK codebook at the same time determined according to the HARQ-ACK timing of the corresponding SPS PDSCH in a carrier, a cell or a bandwidth part (BWP) with activated SPS of the terminal, or Y is the number of a carrier, or a cell or a BWP for transmitting HARQ-ACK of an SPS PDSCH and the HARQ-ACK codebook at the same time determined according to the HARQ-ACK timing of the corresponding SPS PDSCH, or Y (Fu, See ¶.86, as such, the total number of bits of the HARQ-ACK transmitted on the PUCCH in one uplink timeslot is 4*4=16 bits, as shown in FIG. 4. When the UE is in the four serving cells, the UE learns that a base station sends a PDSCH or a PDCCH indicating the SPS release in one downlink timeslot of one serving cell (for example, the UE only receives a PDCCH of which the counter DL DAI is equal to 1). That is, when HARQ-ACK information of one downlink timeslot of one serving cell is to be transmitted, the number of bits of the HARQ-ACK information is q (a value of q may be 1 or 2, which is determined according to a transmission mode of the serving cell; for example, when the transmission mode of the serving cell supports transmission of one transmission block, q is equal to 1; when the transmission mode of the serving cell supports transmission of two transmission blocks, q is equal to 2), as shown in FIG. 5. When the UE is in the four serving cells, the UE learns that the base station sends the PDSCH or the PDCCH indicating the SPS release in at least two downlink timeslots of one or multiple serving cells, i.e., HARQ-ACK information of at least two downlink timeslots is to be transmitted, the number of bits of the HARQ-ACK information is the total number of bits of the HARQ-ACK corresponding to all of downlink timeslots in the aforementioned set, which is equal to 16, as shown in FIG. 6).

Regarding claim 18, it is a method for performing HARQ feedback implemented by a network side device claim corresponding to the method claim 1 implemented by a terminal and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 21, 22, and 34, they are claims corresponding to claims 4, 5, & 17, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 35, it is a terminal claim corresponding to the method claim 1, except the limitations “a processor and a memory (See 1910 & 1930 fig.19, a processor and a memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 38, 39, and 51, they are claims corresponding to claims 4, 5, & 17, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 52, it is a network device claim corresponding to the method claim 18, except the limitations “a processor and a memory (See 1910 & 1930 fig.19, a processor and a memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 55, 56, and 68, they are claims corresponding to claims 4, 5, & 17, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 23, 26, 40, 43, 57, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Yang et al. (US 2017/0019236, “Yang”).
Regarding claim 6, Fu and Yang disclose “the adding, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook, in the condition that the terminal determines, according to the HARQ-ACK timing of the SPS PDSCH, that the HARQ-ACK of the SPS PDSCH and the HARQ-ACK codebook are transmitted at the same time comprises: adding, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook, in the condition that the HARQ-ACK codebook is transmitted at time n and time n−k is time at which the terminal receives the SPS PDSCH; wherein k is the HARQ-ACK timing of the SPS PDSCH; or adding, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook transmitted at transmission time n+k, in the condition that transmission time of the SPS PDSCH is n; wherein k is the HARQ-ACK timing of the SPS PDSCH (Fu, See ¶.38, when the UE determines that HARQ-ACK information of at least two downlink timeslots is transmitted on the uplink subframe n); the removing, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook transmitted on the PUCCH or the PUSCH, in the condition that the terminal determines, according to the HARQ-ACK timing of the SPS PDSCH, that the HARQ-ACK of the SPS PDSCH and the HARQ-ACK codebook are transmitted at different time (Yang, See ¶.10 and Table,  if the PDSCH is received on the UL CC, a timing relation between the PDSCH and the HARQ-ACK may depend on a timing relation of TDD UL-DL configuration #2, #3, #4, or #5, and the timing relation according to the TDD UL-DL configuration; where subframe n is the subframe at which the HARQ-ACK information is transmitted, subframe n−k is the subframe at which the PDSCH is received, and k is a value within the Table); wherein k is the HARQ-ACK timing of the SPS PDSCH; or removing, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook not transmitted at time n+k, in the condition that transmission time of the SPS PDSCH is n; wherein k is the HARQ-ACK timing of the SPS PDSCH (Fu, See ¶.47, the number of bits of HARQ-ACK feedback information corresponding to each downlink time slot; and calculating, based on the number of cells, the number of downlink time slots for each cell and the number of bits of HARQ-ACK feedback information corresponding to each downlink time slot, the number of bits of the HARQ-ACK feedback information for the subgroup; See further fig.2, 4-8, 12-16 for semi-statically or dynamically determining the number of bits of the HARQ-ACK information).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of selectively transmitting HARQ-ACK in subframe n and receiving PDSCH in subframe n-k (Yang, See ¶.10).

Regarding claim 9, Fu does not explicitly disclose what Yang discloses “when the scheme 1 is used, the adding or removing, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook transmitted on the PUCCH or the PUSCH comprises: in the condition that a new HARQ-ACK feedback position of the SPS PDSCH method 1: adding or removing, according to a relationship between the original HARQ-ACK feedback position of the SPS PDSCH and the HARQ-ACK codebook, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook, and adding or removing, according to a relationship between the new HARQ-ACK feedback position of the SPS PDSCH and the HARQ-ACK codebook, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook (Yang, See fig.8 and ¶.68, FIG. 8 illustrates A/N timing applied to CC for which UL-DL configuration #1 is configured. Each of SF#0˜#9 and SF#10˜#19 corresponds to a radio frame. Numbers in boxes indicate UL subframes associated with DL subframes. For example, ACK/NACK signal for a PDSCH of SF#5 is transmitted at SF#5+7(=SF#12), and ACK/NACK signal for a PDSCH of SF#6 is transmitted at SF#6+6(=SF#12). That is, ACK/NACK signals for SF#5/SF#6 are all transmitted at SF#12. ACK/NACK signal for a PDSCH of SF#14 is transmitted at SF#14+4(=SF#18).

    PNG
    media_image1.png
    347
    621
    media_image1.png
    Greyscale
); or
method 2: before it is determined that the new HARQ-ACK feedback position of the SPS PDSCH takes effect, adding or removing, according to a relationship between (Yang, See Fig.8 and Fig.16); or 
method 3: before it is determined that the new HARQ-ACK feedback position of the SPS PDSCH takes effect, adding or removing, according to a relationship between the original HARQ-ACK feedback position of the SPS PDSCH and the HARQ-ACK codebook, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook, and adding or removing, according to a relationship between the new HARQ-ACK feedback position of the SPS PDSCH and the HARQ-ACK codebook, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook; and after it is determined that the new HARQ-ACK feedback position of the SPS PDSCH takes effect, adding or removing, according to a relationship between the new HARQ-ACK feedback position of the SPS PDSCH and the HARQ-ACK codebook, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook (See Fig.8 and Fig.16); or after a network side device sends a PDCCH which indicates a new HARQ-ACK timing of the SPS PDSCH, one of the following methods is used: method 4: adding or removing, according to an original HARQ-ACK timing of the SPS PDSCH, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook; and adding or removing, according to the new HARQ-ACK timing of the SPS PDSCH, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook (Yang, See Fig.8, PDSCH-ACK timing; See ¶.10 and Table, if the PDSCH is received on the UL CC, a timing relation between the PDSCH and the HARQ-ACK may depend on a timing relation of TDD UL-DL configuration #2, #3, #4, or #5, and the timing relation according to the TDD UL-DL configuration); or method 5: before it is determined that the new HARQ-ACK timing (Yang, See fig.8 and ¶.68); or method 6: before it is determined that the new HARQ-ACK timing takes effect, adding or removing, according to the original HARQ-ACK timing of the SPS PDSCH, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook, and adding or removing, according to the new HARQ-ACK timing of the SPS PDSCH, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook; and after it is determined that the new HARQ-ACK timing takes effect, adding or removing, according to the new HARQ-ACK timing of the SPS PDSCH, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook; when the scheme 2 is used, the adding or removing, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook transmitted on the PUCCH or the PUSCH comprises: in the condition that a subsequent transmission occasion of the SPS PDSCH determined according to a PDCCH received by the terminal is different from a subsequent transmission occasion of the SPS PDSCH determined according to a PDCCH indicating resource activation of the downlink SPS, one of the following methods is used: method 7: adding or removing, according to a relationship between an original transmission occasion of the SPS PDSCH and the set of downlink transmission corresponding to the time at which the HARQ-ACK codebook is transmitted, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook, and adding or removing, according to a relationship between a new transmission occasion of the SPS PDSCH and the set of downlink transmission corresponding to the time at which the HARQ-ACK codebook is transmitted, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook; or method 8: before it is determined that the new transmission occasion of the SPS PDSCH takes (Yang, See Fig.8 and Fig.16, ¶.68).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 6.

Regarding claims 23, 26, 40, 43, 57, and 60, they are claims corresponding to claims 6, 9, 6, 9, 6, & 9, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411